FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this "First Amendment") is made
this 2nd day of May, 2011, by and between XZERES WIND CORP., a Nevada
corporation (the "Company") having its principal place of business at 9025 SW
Hillman Court, Building 36, Suite #3126, Wilsonville, Oregon 97070 and CLAYTON
WOOD (the "Executive") residing at 3434 Nealameda, Portland, OR 97212.

 

WITNESSETH:

 

WHEREAS the Company (formerly known as Cascade Wind Corp.) and the Executive
executed and delivered an Employment Agreement (the "Employment Agreement")
dated March 22, 2010 pursuant to which the Executive was employed by the
Company; and

 

WHEREAS the Company and the Executive mutually desire to amend the Employment
Agreement in order to change the Executive's position responsibilities and
compensation in the manner hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto, intending to be legally bound hereby, do hereby
agree as follows:

 

1. Capitalized Terms. All capitalized terms used herein not otherwise defined
herein shall have the respective meanings assigned to such terms in the
Employment Agreement.

 

2. Effective Date. This First Amendment shall be effective as of the date hereof
(the "Effective Date").

 

3. Amendment to Article 2. As of the Effective Date, Article 2 of the Employment
Agreement is amended to read as follows:

 

"2. Employment.

 

The Company hereby employs the Executive as its Executive Vice President of
Operations; and the Executive hereby accepts such employment on the terms and
conditions hereinafter set forth."

 

4. Amendment to Section 4.1. As of the Effective Date, the first three sentences
following is substituted therefor: "The Executive shall be responsible for
supply chain, manufacturing, service and support, facilities and establishment
and maintenance of the test site. The Executive shall perform such duties
hereunder and such additional and different duties as he shall from time to time
be assigned by the Board, consistent with the general level and type of duties
and responsibilities associated with the position of an Executive Vice President
of a publicly traded corporation of the size, type and nature of the Company.
The Executive shall to the CEO and the Board, and/or if such position shall
exist, the Chief Operating Officer of the Company ("COO"), and shall take
direction from the CEO, COO and the Board."

 

 



 

5. Deletion of Section 4.2. As of the Effective Date, Section 4.2 of the
Employment Agreement is deleted in its entirety.

 

6. Amendment of Section 5.1. As of the Effective Date, Section 5.1 of the
Employment Agreement is amended by deleting the sum of "One Hundred Fifty
Thousand ($150,000) Dollars" set forth therein and substituting therefor the sum
of "One Hundred Twenty-Five ($125,000) Dollars".

 

7. Addition of Section 5.3. The following is added as Section 5.3 of the
Employment Agreement.

 

"5.3 Special Bonus. Within ninety (90) days after the end of a fiscal quarter of
the Company in which the Company first reports positive net income under
generally accepted accounting principles, the Executive shall be paid a one-time
bonus of Twenty-Five Thousand ($25,000) Dollars."

 

8. Restatement. Except as modified hereby, the Employment Agreement remains in
full force and effect in accordance with its terms.

 

IN WITNESS WHEREOF, the Company and Executive have executed this First Amendment
as of the day and year first above mentioned.

 





XZERES WIND CORP.



By: /s/Frank Greco



Clayton Wood

Clayton Wood



2

 

 